PER CURIAM.
¶ 1. The court is equally divided on the question of whether the unpublished decision of the court of appeals in GPS, Inc. v. Town of St. Germain, 02-3293, unpublished slip op. (Wis. Ct. App. June 24, 2003), should be affirmed or reversed. Justice JON E WILCOX, Justice N. PATRICK CROOKS and Justice DAVID T. PROSSER would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY, and Justice PATIENCE D. ROGGENSACK would reverse. Justice DIANE S. SYKES did not participate.
*105¶ 2. Accordingly, the decision of the court of appeals is affirmed.